Citation Nr: 0021395	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-48 899	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for shortness of 
breath.

4.  Entitlement to service connection for a bilateral foot 
condition.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for chest pain. 

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for spina bifida.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to August 
1993. 
Her claims originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 1997, the Board remanded 
the case to the RO for additional development.  The case is 
once again before the Board for appellate review.

The Board notes that the January 1994 rating decision on 
appeal also denied the veteran's claims for service 
connection for tinnitus, thoracic dextroscoliosis, back pain, 
right wrist tendinitis, and irritable bowel syndrome.  In 
November 1999, however, the RO granted each of these claims.  
Since this determination constitutes a full grant of the 
benefits sought as to each of these claims, they are no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  No competent medical evidence of record establishes that 
the veteran currently suffers from a bilateral knee disorder.

2.  No competent medical evidence establishes that the 
veteran currently suffers from bronchitis.

3.  The veteran's complaints of shortness of breath have not 
been attributed to a disability for which service connection 
can be granted. 

4.  No competent medical evidence establishes that the 
veteran currently suffers from a bilateral foot condition.

5.  The veteran has not presented any competent evidence 
showing that she has hearing loss of such severity that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

6.  No competent medical evidence of record relates the 
veteran's current pleuritic chest pain to her period of 
active service. 

7.  The veteran's sinusitis clearly and unmistakably 
preexisted her period of active service, and no competent 
medical evidence establishes that the underlying condition 
chronically worsened or increased in severity during service. 

8.  The veteran's headaches clearly and unmistakably 
preexisted her period of active service, and no competent 
medical evidence establishes that the underlying condition 
chronically worsened or increased in severity during service.

9.  The veteran's spina bifida is a congenital disorder which 
clearly and unmistakably preexisted her period of active 
service.  This underlying disorder is not shown to have 
chronically worsened or increased in severity as a result of 
service, nor is there evidence of superimposed disease or 
injury related to the veteran's active service.
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for shortness of breath is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a bilateral foot condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The veteran's claim of entitlement to service connection 
for chest pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

7.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The veteran's claim of entitlement to service connection 
for spina bifida is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active duty service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for each of her 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule relating to chronicity and continuity of symptomatology, 
set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-497 (1997).

I.  Bilateral Knee Disorder

The veteran claims that she currently suffers from bilateral 
knee pain.  After a review of the record, however, the Board 
finds that no competent evidence of record shows that the 
veteran currently suffers from a bilateral knee disorder.  As 
a result, her claim for service connection must be denied as 
not well grounded.  See Epps 126 F.3d at 1468.

Service medical records reflect that the veteran reported 
knee pain on several occasions in service.  During a March 
1993 examination, the veteran reported a one year history of 
right knee pain located in the retropatellar area.  She 
described several incidents in which her right knee gave out, 
but denied locking or popping of either knee joint.  Physical 
examination at that time revealed no abnormalities, as there 
was no objective evidence of instability or limitation in 
range of motion.  The diagnosis was retropatellar pain 
syndrome of the right knee.  Follow-up evaluation in June 
1993 revealed diagnoses of quadriceps insertion tendonitis or 
infrapatellar tendinitis.  Later in June 1993, the veteran's 
right knee pain was shown to be improving.  A July 1993 entry 
notes the veteran's continued complaints of knee pain, with 
no diagnosis provided. 

Although the veteran experienced several episodes of knee 
pain in service, no competent medical evidence establishes 
that she currently suffers from a bilateral knee disability.  
The veteran underwent a VA general medical examination in 
October 1993, at which time she reported bilateral knee pain 
which increased with physical activity.  On physical 
examination, each knee demonstrated normal range of motion, 
with no hypermobility of either patellae.  The medial and 
collateral ligaments were intact and Drawer sign was 
negative.  X-rays revealed lateral subluxation of the left 
patella, with no other abnormalities.  Based on these 
findings, the assessment was "overuse syndrome of knees 
without definitive diagnosis." 

The veteran sought treatment by VA in September 1996 for 
right knee pain.  Physical examination of the right knee was 
normal, and no diagnosis was provided.  No further treatment 
for knee pain was sought.

At a VA general medical examination in February 1998, the 
veteran reported right knee pain dating back to a 1993 injury 
in which she twisted her knee after stepping in a pothole 
while running.  Objectively, both knees demonstrated full 
range of motion from zero to 140 degrees, and no pain on 
palpation was present.  Both medial and lateral collateral 
ligaments were intact, as were the anterior and posterior 
cruciate ligaments.  Medial and lateral menisci were non-
tender and McMurray's testing was negative.  The examiner's 
assessment was "right knee pain," with no underlying 
pathology identified.

Indeed, the only evidence that the veteran currently suffers 
from a bilateral knee disability is the veteran's own lay 
statements submitted in support of her claim.  However, the 
Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to a knee 
disability, her lay statements cannot serve as a sufficient 
predicate upon which to find her claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

Under these circumstances, the Board finds that the veteran 
has not met her initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
a bilateral knee disorder, and that the claim must be denied 
on that basis.  See Epps, 126 F.3d at 1468; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (holding that in the absence of 
evidence of a currently claimed condition, there can be no 
valid claim). 

II.  Bronchitis and Shortness of Breath

The veteran claims that she had two bouts of pneumonia with 
bronchitis in service and that she currently suffers from 
bronchitis and shortness of breath as a result thereof.  The 
record contains no competent medical evidence of a current 
respiratory disability; accordingly, her claims for service 
connection for bronchitis and shortness of breath must be 
denied as not well grounded.  See Epps 126 F.3d at 1468.

Service medical records reflect that the veteran was indeed 
treated for respiratory problems, to include bronchitis.  An 
October 1988 entry notes the veteran's complaints of a 
chronic cough and difficulty breathing for the past two 
weeks.  Chest X-rays showed questionable infiltrates.  When 
seen for continued complaints later that month, the diagnosis 
was resolving bronchitis.  In November 1988, it was noted 
that the veteran had been on antibiotics for pneumonia.  
Chest X-rays disclosed questionable left lower lobe 
infiltrates.  When seen in February 1989, the veteran was 
diagnosed with recurrent bronchitis after reporting shortness 
of breath when running.  An October 1989 entry contains a 
diagnosis of upper respiratory infection.  In January 1993, 
the veteran was seen for chest pain, a chronic cough and 
shortness of breath.  The diagnosis was chronic bronchitis, 
stable. 

Service medical records therefore disclose that the veteran 
suffered from several episodes of bronchitis in service.  
Nevertheless, post-service medical evidence does not 
establish that the veteran suffers from a current respiratory 
disability, as required to render her claim well grounded.  
See Epps, supra.  At her October 1993 VA examination, the 
veteran reported shortness of breath due to bronchitis.  She 
admitted that she had smoked 3/4 pack of cigarettes a day until 
two months prior to examination.  On physical examination, 
there were no wheezes, rales or rubs, and pulmonary function 
tests were normal.  The examiner's assessment was "history 
of bronchitis with normal pulmonary functions."

VA treatment reports show that the veteran was seen for 
various disabilities, none of which contain a diagnosis 
pertaining to the pulmonary system.  While hospitalized at a 
VA facility in October 1994 for gastrointestinal problems, 
her history of bronchitis was noted.  However, physical 
examination revealed no evidence of recurrent bronchitis, as 
her lungs were clear to auscultation.  VA outpatient 
treatment reports dated from 1995 to 1997 also show no 
evidence of bronchitis.  These reports do reflect, however, 
that the veteran was a smoker with a high level of nicotine 
dependence. 

At her VA examination in February 1998, the veteran described 
occasional pleuritic chest pain associated with difficulty 
breathing, which would occur two to three times a month and 
last for approximately two hours.  She told the examiner that 
she smoked five cigarettes a day, which the Board notes is 
inconsistent with a February 1998 VA outpatient treatment 
report, indicating that she smoked one pack of cigarettes a 
day.  Pulmonary function studies revealed an FVC of 102 
percent of the predicted value, an FEV-1 value of 90 percent, 
with diffusion scores of 62 percent of the predicted value.  
It was noted that mild obstructive physiology and a reduced 
physiological capacity were present.  The examiner concluded 
that there was no sequela from the veteran's two bouts of 
pneumonia in service, and that no current baseline pulmonary 
dysfunction was shown.  It was noted that the veteran was 
free of all respiratory complaints, with the exception of 
intermittent pleurisy since service. 

Based on the foregoing, the Board can only conclude that the 
veteran's claims for service connection for bronchitis and 
shortness of breath are not well grounded, as no current 
respiratory disorder is present.  The October 1993 VA 
examination report notes only a history of bronchitis, with 
no findings on pulmonary function tests.  Similarly, the 
February 1998 VA examination report also failed to document 
the presence of any current respiratory disorder.  In 
particular, the examiner concluded that there was no sequela 
from the veteran's two bouts of pneumonia in service, and 
that no current baseline pulmonary dysfunction was shown.  It 
was noted that the veteran was free of all respiratory 
complaints, with the exception of intermittent pleurisy since 
service.  The Board points out that pleurisy is defined as 
inflammation of the pleura.  See Stedman's Medical Dictionary 
1382 (26th ed. 1995).  As this is merely a symptom, it does 
not constitute a disability as required under Epps, supra.  
The Board also notes that the veteran's complaints of 
shortness of breath have not been attributed to any 
underlying pathology which could be considered a disability.  
See Rabideau, 2 Vet. App. at 143; see also Brammer, 3 Vet. 
App. at 223 (in order for the claim for service connection to 
be well grounded, there must be competent evidence that the 
veteran currently has the claimed disability).  

Despite the veteran's assertions that she currently suffers 
from a respiratory disability, to include bronchitis, as a 
layperson without medical expertise or training, her 
statements alone are insufficient to establish the presence 
of either claimed disability.  See Grottveit, 5 Vet. App. at 
93 (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)); Espiritu, 2 Vet. App. at 494-495 (laypersons are 
not competent to render medical opinions).  In short, the 
veteran's claims for service connection for bronchitis and 
shortness of breath are not well grounded. 

III.  Bilateral Foot Pain

The veteran maintains that she currently suffers from a 
bilateral foot condition as a result of running in service.  
The veteran's service medical records indeed show that the 
veteran was treated for bilateral foot pain on several 
occasions.  The veteran's January 1988 entrance examination 
report notes her history of a sprained left foot prior to 
service; however, no pathology of either foot was identified 
on examination.  The veteran was first seen in service for 
bilateral foot pain in April 1988, at which time no diagnosis 
was provided.  The veteran injured her right foot in May 1991 
after falling down some steps.  Physical examination revealed 
swelling and tenderness over the 4th and 5th metatarsal 
shaft, while sensory and motor functioning were intact.  X-
rays showed no acute bony lesion or subluxation, except for 
evidence of stress related bone changes located at the 2nd 
through 4th metatarsal shaft areas.  The assessment was 
contusion of the right foot.  The remainder of the service 
medical records make no further reference to any foot 
problems. 

Medical records developed following the veteran's separation 
from service contain no evidence of a current disability of 
either foot.  The October 1993 VA examination report 
documents no abnormality of either foot.  In fact, that 
report noted that the veteran was able to walk on her heels 
and toes and squat to the floor.  X-rays of the right foot 
were normal.  The examiner concluded with a diagnosis of 
"history of foot pain, etiology indeterminate."  In 
addition, the record shows that the veteran received VA 
treatment in April 1997 for painful feet, identified as 
pronation syndrome.  It was noted that the veteran was using 
insoles.  Finally, at her most recent VA examination in 
February 1998, the veteran reported a "tickle" sensation in 
both feet.  Objectively, no incoordination or limitation of 
motion was present, and X-rays were negative.  The examiner 
concluded that objective findings did not correlate with the 
veteran's subjective complaints; thus, no diagnosis was 
rendered.  

As no medical evidence shows that the veteran has a current 
foot disability, the Board finds that the veteran has not met 
her initial burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
foot condition.  This claim, therefore, must be denied on 
that basis.  See Epps, 126 F.3d at 1468; Brammer, 3 Vet. App. 
at 225.  The veteran's statements without supporting medical 
evidence cannot establish the presence of a bilateral foot 
condition.  See Grottveit, 5 Vet. App. at 93 (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  

IV.  Hearing Loss

The veteran has alleged that she currently suffers from 
bilateral hearing loss as a result of noise exposure in 
service.  The Board disagrees, however, as no medical 
evidence shows that she currently suffer from a hearing loss 
disability for VA purposes.  See Epps 126 F.3d at 1468.

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The veteran's service medical records fail to show a hearing 
loss disability for VA purposes.  In particular, an 
audiological evaluation performed at a Medical Evaluation 
Board examination in November 1992 revealed, in the right 
ear, a 15 decibel loss at the 500, 2000, 3000 and 4000 Hz 
levels and a 10 decibel loss at the 1000 Hz level.  In the 
left ear, there was a 15 decibel loss at the 500 Hz level, a 
20 decibel loss at the 1000 and 4000 Hz levels, a 25 decibel 
loss at the 2000 Hz level, and a 10 decibel loss at the 3000 
Hz level.  As such, the veteran's hearing acuity was within 
normal limits within nine months of her separation from 
active service.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (noting that the threshold for normal hearing are from 
0 to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss).

However, the lack of any evidence of hearing loss disability 
in service or at separation is not fatal to the veteran's 
claim.  Laws and regulation do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The crucial issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the Court:

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect the 
auditory system and post-service test results 
that meet the criteria of 38 C.F.R. § 
3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 
3.385; and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to 
attribute the post- service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary.)

In this case, however, there is still no medical evidence or 
opinion of record demonstrating that the veteran currently 
suffers from a hearing loss disability as defined in 
38 C.F.R. § 3.385.  In this respect, the veteran was afforded 
an audiological evaluation by VA in October 1993.  A report 
from that evaluation revealed, in the right ear, a 15 decibel 
loss at the 500, 1000 and 3000 Hz levels, a 10 decibel loss 
at the 2000 Hz level, and a 20 decibel loss at the 4000 Hz 
level.  In the left ear, there was a 20 decibel loss at the 
500 Hz level, a 15 decibel loss at the 1000 Hz level, a 10 
decibel loss at the 2000 and 4000 Hz levels, and a 0 decibel 
loss at the 3000 Hz level.  Also noted were Maryland CNC 
speech recognition scores of 100 percent for the right ear 
and 94 percent for the left. 

The veteran was afforded an additional VA audiogram in 
connection with this appeal in February 1998.  Testing in the 
right ear revealed a 20 decibel loss at the 500 Hz level, a 
15 decibel loss at the 1000 Hz level, a 5 decibel loss at the 
2000 Hz level, and a 10 decibel loss at the 3000 and 4000 Hz 
levels.  Testing in the left ear showed a 25 decibel loss at 
the 500 Hz level, a 15 decibel loss at the 1000 and 2000 Hz 
levels, a 0 decibel loss at the 3000 Hz level, and a 10 
decibel loss at the 4000 Hz level.  Maryland CNC speech 
recognition scores of 94 percent for the right ear and 96 
percent for the left were recorded.

Based on the foregoing, the Board finds that the veteran has 
not presented any competent evidence showing that she has 
hearing loss of such severity that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels or greater; the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Accordingly, such findings clearly show that the veteran does 
not suffer from any current hearing loss pursuant to 38 
C.F.R. § 3.385.  

Under these circumstances, the Board can only conclude that 
the veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  See Rabideau, 2 Vet. App. 
at 143; see also Brammer, 3 Vet. App. at 223 (in order for 
the claim for service connection to be well grounded, there 
must be competent evidence that the veteran currently has the 
claimed disability).  While the veteran claims that she 
currently suffers from a hearing loss disability, her 
statements alone are insufficient to establish the presence 
of this claimed disability.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494-495.

V.  Chest Pain

The veteran claims that she suffers from chest pain which 
initially had its onset in service.  Although the record 
reflects that the veteran currently suffers from pleuritic 
chest pain, a medical opinion of record indicates that it is 
unrelated to her period of military service.  As such, the 
veteran's claim for service connection for chest pain must be 
denied as not well grounded.  See Epps 126 F.3d at 1468.

Service medical records show that the veteran was seen at the 
Pulmonary Clinic in November 1988 for right-sided chest pain, 
which was believed to be due to her cough from a sinus 
condition.  When seen again in November 1988, a physician 
questioned whether the veteran's chest pain was due to 
scoliosis or coughing.  In June 1992, the veteran was seen 
for chest pain related to bronchitis.  A July 1992 entry also 
notes the veteran's two day history of chest pain with 
shortness of breath.  The diagnosis was costochondritis.  The 
remainder of the service medical records are negative for any 
further complaint, treatment or finding of chest pain.  Thus, 
while service medical records show that the veteran 
experienced periods of occasional chest pain, such episodes 
were merely symptoms of other disorders and not a distinct 
disability.  

The October 1993 VA examination report includes the veteran's 
complaints of chest pain, but no pertinent finding or 
diagnosis was recorded.  VA outpatient treatment reports 
dated from 1995 through 1997 also make no reference to any 
chest pain.  The veteran did report pleuritic chest pain at 
her VA examination in February 1998.  Nevertheless, the 
examiner stated that the veteran was currently asymptomatic, 
and that her chest pain was most likely secondary to an 
irritation of her lung lining that was not a service-
connected ailment.  Chest X-rays were normal.  Pulmonary 
function testing revealed mild obstructive physiology, which 
the examiner also stated was unrelated to service. 

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection for chest pain because no 
medical evidence of record links any current disability due 
to chest pain to the veteran's period of military service.  
Service medical records show periodic treatment for chest 
pain associated with bronchitis, costochondritis, a sinus 
condition and possibly scoliosis.  However, no distinct 
underlying pathology was identified in service to account for 
the veteran's complaints of chest pain.  The Board also 
stresses that none of the post-service clinical records 
contains a medical opinion relating the veteran's chest pain 
to her period of service.  Thus, no medical evidence shows a 
nexus between the veteran's in-service chest pain and her 
irritation of the lung lining identified at the February 1998 
VA examination. 

In Savage, the Court observed that a claimant may obtain the 
benefit of § 3.303(b) by showing a continuity of 
symptomatology.  The Court noted that a veteran's assertion 
of continuity of symptomatology, in and of itself, may be 
sufficient to well ground a claim by providing a nexus, in 
some cases.  The veteran has indicated that she has had 
continuous complaints of chest pain since service.  She also 
indicated that she did not experience chest pain prior to 
service.  The veteran, as a lay person, is competent to 
provide evidence of the occurrence of observable symptoms 
during and following service.  See Savage, 10 Vet. App. at 
497.  However, the Court in Savage held that unless the 
relationship between any present disability and the 
continuity of symptomatology demonstrated is one as to which 
a lay person's observation is competent, medical evidence 
demonstrating the relationship is still required to well 
ground the claim.  Id. at 497-98.  It must be considered that 
there are many and diverse reasons that could explain the 
symptoms the veteran states that she continuously 
experienced.  Expert medical opinion, which is lacking in the 
record, is required to establish such a nexus.  While her 
statements are presumed to be credible, the veteran, as a lay 
person, is not competent to relate the symptoms which she has 
stated she has experienced during and since service to her 
current disability.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  As the record is devoid of 
any such competent medical evidence, the case is not well 
grounded.

Accordingly, as the veteran has failed to prove the essential 
element of a nexus between her current chest pain, identified 
as irritation of the lung lining, and her period of active 
military service, this claim must be denied as not well 
grounded.  See Epps 126 F.3d at 1468.  

VI.  Sinusitis

The veteran claims that she currently suffers from a sinus 
condition as a result of service.  In a VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
dated in January 1997, the veteran's representative argued 
that the veteran had no sinus problems prior to service.  It 
was then argued that this condition was aggravated by service 
beyond the natural progression of the disease, thereby 
suggesting that this condition preexisted service. 

The veteran's entrance examination report of January 1988 
documents that the veteran was hospitalized at the age of 15 
for a sinus condition, with no current problems noted.  In 
this regard, the record shows that the veteran was seen prior 
to service by Lawrence E. Winter, M.D., at the Oakdale Ear, 
Nose and Throat Clinic from May 1981 to May 1982 for 
maxillary sinus opacification.  The veteran was admitted to 
Mercy Medical Center in June 1981, where she underwent an 
adenoidectomy for chronic rhinosinusitis and adenoid 
hypertrophy.  In May 1982, it was noted that the veteran had 
an early history of considerable Eustachian tube problems 
requiring ventilation tube placements on four to five 
separate occasions.  Based on these findings, it is clear the 
veteran had a sinus condition which preexisted service.  
Accordingly, the presumption of soundness does not apply in 
this case. 

The Board must therefore determine whether the veteran's 
preexisting sinus condition was aggravated as a result of 
service.  As noted above, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to natural progress.  38 U.S.C.A. §§ 1137, 
1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-
ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition has worsened.  Hunt, 1 Vet. App. at 296-97.

Service medical records show that the veteran was seen for 
sinus problems on several occasions while on active duty.  An 
October 1988 radiograph report showed marked thickening of 
the left maxillary antrum.  Radiographs taken in November 
1988 showed that the left maxillary sinus appeared somewhat 
hypoplastic, with partial opacification.  The veteran's 
history of sinusitis was also documented in her Medical 
Evaluation Board examination report of November 1992, with no 
current findings reported.  A February 1993 entry reflects 
that the veteran was seen for a cold which caused congestion 
in her chest and sinuses.  The remainder of service medical 
records makes no further reference to the veteran's sinus 
problems.  Thus, while the veteran may have experienced 
several temporary or intermittent flare-ups of her 
preexisting sinus condition, service medical records do not 
demonstrate that the underlying condition worsened during 
service.  See Hunt, supra.

Inasmuch as there is no issue as to the pre-existence of the 
veteran's sinus condition, the central issue is whether 
competent evidence shows that the veteran has a current 
sinusitis condition which was aggravated in service.  The 
Board finds, however, that none of the post-service medical 
records documents the existence of a current sinus condition.  
The October 1993 VA examination report notes the veteran's 
complaints of sinus problems.  However, physical examination 
revealed no current findings, and no diagnosis was provided.  
At her VA examination performed in February 1998, it was 
noted that the veteran had a history of sinusitis as a child, 
with no difficulties since.  The veteran denied sinus pain, 
nasal congestion, fever, or chills.  Physical examination of 
the sinuses was unremarkable.  The examiner's assessment was 
"history of sinusitis as a child, no difficulty since."

Consequently, in the absence of a showing of a current sinus 
disability, the claim for service connection for sinusitis is 
not plausible and must be denied as not well grounded.  See 
Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225. 

VII.  Headaches

The veteran claims that she currently suffers from headaches 
which began in service.  However, the record discloses that 
this condition existed prior to service.  Medical records 
from Allergy Associates shows that the veteran was treated 
for headaches from 1982 to 1983.  These records essentially 
show that the veteran was seen for frequent headaches which 
were believed to be related to sinus obstruction secondary to 
allergic rhinitis.  At the time of her service entrance 
examination in January 1988, the veteran reported occasional 
headaches which were relieved by over-the-counter medication.  
Accordingly, the presumption of soundness does not apply with 
respect to the veteran's claim for service connection for 
headaches. 

The record does not show that the veteran's headaches 
chronically worsened in service.  Service medical records 
disclose that the veteran was seen in October 1990 for 
complaints of headaches since starting school.  No findings 
were documented.  At her Medical Evaluation Board examination 
in November 1992, the veteran related her history of 
headaches; however, no current headaches were reported.  The 
veteran reported headaches when seen in January and March 
1993; again, however, no current findings were noted.  Based 
on these findings, it does not appear that the veteran's 
headaches underwent any increase in disability while in 
service. 

Evidence developed following her separation from service 
shows that her headaches have, for the most part, resolved.  
During her October 1993 VA examination, the veteran reported 
a history of frontal headaches related to stress.  It was 
noted that the veteran experienced tension headaches which 
would resolve by her own biofeedback.  The assessment was 
tension headaches.  

At her VA general medical examination in February 1998, the 
veteran reported a history of headaches which had resolved 
since her divorce.  The assessment was "headaches, none 
now."  The veteran also underwent a VA neurologic 
examination at that time.  During the interview, the veteran 
stated that she first developed stress-related headaches 
during officer training school in 1992 and 1993.  She 
commented, however, that headaches were currently "not a big 
issue."  She described occasional bifrontal and occipital 
headaches which would appear in the afternoons and evenings 
on a weekly basis.  She indicated that she treated her 
headaches by taking analgesics, applying heat, and avoiding 
social situations.  No headaches were present at the time of 
examination.  The examiner concluded with a diagnosis of 
muscle contraction headaches. 

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's claim for service connection 
for headaches is not well grounded.  As mentioned, service 
medical records do not demonstrate that the veteran's 
underlying disability due to headaches worsened during 
service.  See Hunt, supra.  Likewise, evidence developed 
after the veteran's service separation does not show that 
this condition was aggravated by service.  The veteran 
indicated that her headaches had largely resolved since her 
divorce, and later indicated that they would only occur on a 
weekly basis.  The Board stresses, moreover, that no medical 
opinion of record indicates that the veteran's headaches were 
aggravated by her period of active service.  

The only evidence suggesting that the veteran's headaches 
were incurred in or aggravated by service are statements 
provided by the veteran and her representative. The record 
does not reflect that the veteran or her representative are 
competent to offer an opinion as to the aggravation of her 
preexisting headache condition as a result of service.  See 
Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 Vet. App. at 
93.  Although the veteran can report her symptoms, her 
statements as to the cause of any claimed aggravation must be 
supported by competent medical evidence.  See Espiritu, 2 
Vet. App. at 494.  Hence, as no competent medical evidence 
shows that the veteran's preexisting headache condition was 
aggravated by service, the claim must be denied as not well 
grounded. 

VIII.  Spina Bifida

The veteran claims that she suffers from spina bifida as a 
result of service.  Spina bifida is "a congenital cleft of 
the vertebral column with hernial protrusion of the 
meninges"; meninges are more than one of the three membranes 
that envelop the brain and the spinal cord.  Godfrey v. 
Brown, 7 Vet. App. 398, 401 (1995) (citing Webster's Medical 
Desk Dictionary 667, 422 (1986)).  Spina bifida is also 
described as "a developmental anomaly characterized by 
defective closure of the bony encasement of the spinal cord, 
through which the cord and meninges may or may not protrude." 
Dorland's Illustrated Medical Dictionary, 1560 (27th ed. 
1988); see also Stedman's Medical Dictionary 1649 (26th ed. 
1995).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R.           § 3.303(c) 
(1999).  A defect is a structural or inherent abnormality or 
condition which is more or less stationary in nature.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease may be 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  Id.  Service connection may be granted for 
diseases of congenital, developmental, or familial origin, 
but not for defects, unless such defect was subject to 
superimposed disease or injury during military service.  Id.  
In a case in which the Court affirmed the Board's denial of 
service connection for lumbar disc disease, the Court noted 
that "sacralization due to spina bifida occulta" is a 
developmental disorder for which benefits may not be granted.  
Thibault v. Brown, 5 Vet. App. 520, 523 (1993).

The evidence of record does not show that the veteran's spina 
bifida worsened in service or resulted in a superimposed 
disease.  Service medical records reveal that the veteran was 
seen on numerous occasions for chronic low back pain with 
radiation down both lower extremities.  The veteran also 
described mid and upper back pain on a regular basis.  
However, these records have consistently related the 
veteran's back pain to her scoliosis, for which service 
connection has already been established and is not an issue 
before the Board.  In fact, none of the service medical 
records made any reference to spina bifida.  

Post-service medical records also fail to show that the 
veteran's spina bifida chronically worsened in service or 
resulted in a superimposed disease or injury.  At the 
veteran's October 1993 VA examination, it was noted that 
spina bifida was previously seen on X-ray examination.  The 
veteran explained that she developed pain in her lower and 
upper back in service with physical activity.  The examiner, 
however, did not attribute any of the veteran's complaints of 
back pain to spina bifida.  In particular, the Board points 
out that the examiner assessed the veteran as having only a 
history of spina bifida by X-ray.  The assessment also 
included thoracic dextroscoliosis.  The veteran received 
outpatient treatment by VA for back pain throughout 1996 and 
1997.  These records document the veteran's extensive history 
of scoliosis but make no reference to spina bifida.  
Likewise, the February 1998 VA examination report indicates 
that the veteran's back pain is secondary to right scoliosis.  
Again, however, no reference to spina bifida was made.

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for spina bifida.  As noted above, service medical records do 
not demonstrate that the veteran's underlying disability due 
to spina bifida worsened during service or that she sustained 
a superimposed disease or injury for which service connection 
has not been established.  See Hunt, supra.  Similarly, 
evidence developed after the veteran's service separation 
does not establish the presence of a superimposed disability 
that could be linked to the veteran's preexisting spina 
bifida.  Rather, both the service and post-service medical 
evidence show that the veteran's back pain is attributed to 
her service-connected dextroscoliosis with muscle pain, as 
well as her T12-L3 scoliosis with lumbar musculoskeletal 
pain. 

In conclusion, there has been no competent evidence offered 
or brought to the Board's attention establishing the 
existence of a superimposed disability that could be linked 
to the veteran's preexisting spina bifida, nor is there 
evidence establishing that this disorder worsened as a result 
of service.  Accordingly, the veteran's spina bifida does not 
constitute a chronic acquired disability for VA compensation 
purposes which has been linked to service on the basis of 
competent medical authority.  See Espiritu, 2 Vet. App. at 
494

IX.  Conclusion

The Board finds that each of the veteran's claims for service 
connection are not well grounded.  Therefore, the VA has no 
further duty to assist the veteran in developing the record 
to support these claims.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board recognizes that these issues are being disposed of 
in a manner that differs from that of the RO.  The RO denied 
the veteran's claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis.  See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion, 
as well as the information provided by the RO, as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for each of the benefits sought, and the 
reasons why the current claims have been denied.  Id. 


ORDER

Service connection for a bilateral knee disorder, bronchitis, 
shortness of breath, bilateral foot condition, hearing loss, 
chest pain, sinusitis, headaches, and spina bifida is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

